PER CURIAM.
This is an appeal from a judgment assessing a $2500 fine against a labor union “and all of those employees acting in concert therewith” for contempt of court in violating the terms of a restraining order.
[1] The case was practiced in the trial court and briefed in this court prior to decision and publication of Miller v. Vettiner, Ky., 481 S.W.2d 32 (1972), and Otis v. Meade, Ky., 483 S.W.2d 161 (1972), from which opinions it is clear that unless the right is waived the trial court may not inflict a fine greater than $500 or incarceration for more than six months except upon the unanimous verdict of a jury under instructions including the reasonable doubt protection, as in comparable criminal cases.
It would seem equally indispensable that the persons and parties accused of contemptuous conduct be specifically named in advance of the hearing in order that they may have reasonable opportunity to defend. A judgment against unnamed persons is of doubtful enforceability, at best, without a further trial directed to the question of identification.
The judgment is reversed and the cause remanded for further proceedings consistent with this opinion.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.